DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response
The response and amendment filed on Dec. 13, 2020 have been acknowledged. 
Claim 1 has been amended. 
Claims 5-6, 8-22, 24-30, 32, 34, 37, 39, 41-42, 45-47, 49-51 have been canceled. 
Claims 1-4, 7, 23, 31, 33, 35, 36, 38, 40, 43, 48, 52 and 53 are pending and considered with the elected nucleic acid sequence of SEQ ID NO: 1 and amino acid sequence of SEQ ID NO: 71 are considered. 
      Affirmed the telephonic Election
Applicants affirmed the election of species of SEQ ID NO: 1 and SEQ ID NO: 71 in claim 31 for the prosecution on the merits. 
Claims 1-4, 7, 23, 31, 33, 35, 38, 40, 43, 44, 48 and 52-53 are considered in the scope of elected species of SEQ ID NO: 1 and 71. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The rejection of Claim 2 is still rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).
In the response, Applicants argue that the claim 1 has been amended, the rejection should be withdrawn. 
Applicants’ amendment has been respectfully considered; however, it is not found persuasive because a reasonable interpretation of one embodiment of the broad scope of claim 2 encompassed is still interpreted the adenovirus vector comprising he the sequence of SEQ ID NO: 1, which is beyond the capacity of the adenovirus vector is able to be carried.
To this context, the rejection of claim 2 is maintained. 
				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The rejection of Claims 1, 2-4, 7, 16, 23, 31, 33, 35, 38, 40, 43, 52,  under 35 U.S.C. 102(a) (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application 2013/0224144A1 to Balint et al and further in view 
Claim 43 is still rejected under 35 U.S.C. 102(a) (1)) as anticipated by US Patent Application 2013/0224144A1 to Balint et al
In the response, Applicants traverse the rejection by asserting that claim 1 is amended to having SEQ ID NO: 2 or SEQ ID NO: 5 as an insertion of the claimed replication defective adenovirus vector, therefore, the rejection should be withdrawn.
Applicants’ argument and claims amendment have been respectfully considered; however, it is not found persuasive for the rejection on claim 43 as said limitation is not applied to claim 43 as it is independently from claim 1. 
Because claims 43 is directed to A method of preventing a Chikungunya virus infection in a subject, the method comprising administering to the subject a composition comprising: a replication defective Ad5 vector comprising a deletion in an El gene region and E2b gene region, wherein the Ad5 vector further comprises a sequence encoding an alphavirus target antigen, and wherein the sequence encoding an alphavirus target antigen has a nucleic acid sequence encoding at least one Chikungunya target antigen. Therefore, the rejection of claim 43 is maintained. 
Claims 1, 2-4, 7, 16, 23, 33, 35, 36, 38, 40, 43, 4, 52, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0224144A1 to Balint et al. as applied to claims 43 above, and further in view of WO 2014/049094 to Tangy et al. and/or US Patent No. 10,166,281Br to Akahata et al. 
Balint et al. discloses a composition comprising a replication defective adenovirus vector, wherein the adenovirus vector (Ad5) has a deletion in the El and E2b regions, and b) a nucleic acid encoding the target antigen) comprising a sequence encoding an alphavirus target antigen (paragraphs [0110] and [0127]). Specifically mentioned are Chikungunya virus, Q’Nyong Nyong virus, Mayaro fever virus, Ross River Virus, Venezuelan Equine Encephalitis virus, Eastern Equine Encephalitits virus and Western Equine Encephalomyelitis virus. Further disclosed are methods for generating an immune response against a target antigen of interest comprising administering to the individual a defective adenovirus vector comprising alphavirus target antigens. 
Regarding claim 52, on paragraph [0093], the cited reference also teaches that the "control elements" or "regulatory sequences" present in the adenovirus vector are those non-translated regions of the vector--enhancers, promoters, 5' and 3' untranslated regions--which interact with host cellular proteins to carry out transcription and translation. The transcription enhancers, such as the Rous sarcoma virus (RSV) enhancer, may be used to increase expression in mammalian host cells.
Regarding the limitation of claims 23 and 53, on paragraph [0105], the cited reference further teaches that in certain embodiments, elements that increase the expression of the desired target antigen are incorporated into the nucleic acid sequence of the adenovirus vectors described herein. Such elements include internal ribosome binding sites (IRES), which increases translation efficiency of the inserted antigen as well. However, the cited reference teaches that these sequences are usually palindromes that can form hairpin structures. Any such sequences in the nucleic acid to be delivered are generally deleted. Therefore, the limitation of claims 23 and 53 are also met. . 
However, Balint et al. do not teach the antigenic protein with the amino acid sequence with at least 85% sequence identity to SEQ ID NO: 2 or SEQ ID NO: 5 as claims newly amended. 
However, the amino acid sequence of antigenic protein or polypeptide of Chikungya virus set forth in SEQ ID NO:2 or SEQ ID NO: 5 was disclosed as an antigenic protein or polypeptide that is capable of using as an antigen as a DNA and/or protein vaccine  were disclosed prior to the current Application was filed.
For instant, Tangy et al. disclose all CHIKV structural proteins, These proteins results from the expression of the polynucleotides encoding all the structural proteins C-E3-E2- 6K-E1 and are defined in SEQ ID NO: 21 , 22, 23, 24, 25, 26 and 28, wherein the SEQ ID NO: 22 is the same antigenic protein of Chikungunya virus with at least more than 98% identity to the claimed SEQ ID NO: 2. Tangy et al. also teach that t thier invention relates to recombinant CHIKV-Measles virus particles expressing the Chikungunya virus structural protein(s) as defined herein, in particular by reference to their nucleic acid and polypeptide sequences. The recombinant CHIKV-MV virus advantageously expresses the CHIKV structural proteins as VLPs. (See page 23-24).  
US Patent No. 10,166,281 discloses a Chikungunya virus (CHIKV) structural protein sequence of SEQ ID NO: 2, which has 100% identity to the claimed SEQ ID NO: 5 (Column 3). They also teaches for making a virus like particle comprising said protein antigen to induce an immune response against said CHIKV infection. 
It is noted that the claimed antigen set forth in SEQ ID NO: 2 and SEQ ID NO: 5 are all encoded by a fragment of SEQ ID NO: 1. Therefore, the claim 2 is also meet as the US Patent 10,166,281 discloses a Chikungunya virus (CHIKV) structural protein sequence of SEQ ID NO: 2, which has 100% identity to the claimed SEQ ID NO: 5 (Column 3), which is also inherently met the limitation of claim 2. 
Therefore it would have been obvious for any person ordinarily skilled in the art to be motived by the cited references to make a recombinant adenovirus as taught by Balint et al. and use it to carrying the antigenic protein of either SEQ ID NO: 2 or SEQ ID NO: 5 with a reasonable expectation of success.  
					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648